Title: To Alexander Hamilton from James McHenry, 11 April 1799
From: McHenry, James
To: Hamilton, Alexander


Sir,
War Department11th April 1799

Governor St Clair has made a representation to me in a letter dated the 18th of February of which I enclose you a copy, by which it appears that much discontent, and uneasiness has been occasioned by the proclamation of Martial law at Detroit. To give a full view of the subject, I have also enclosed extracts from a correspondence between the Secretary of War and Brigadier General Wilkinson relative to the same business.
By the first extract of a letter from the Secretary of War to Brigadier General Wilkinson dated 25 of July 1797 you will perceive that it has been recommended to the commanding officer to suspend, or modify the military law, when no external danger was to be apprehended, so as only to suppress those practices, or sales of liquor to soldiers which incapacitates them from doing their duty, and render the Indians less manageable, and more burdensome.
The second extract from the Secretary of War to General Wilkinson states, generally, the complaints made by the Inhabitants of Detroit, and the President’s wish that, if circumstances will admit, the rigor of military law should not be exercised.
The third extract is from a letter of Brigadier General Wilkinson’s to the Secretary of War dated Pittsburg March 8th 1798 contains his reasons for proclaming martial law and the necessity there is for its continuance. This letter contains extracts from the general orders issued by the commandant of Detroit while under the British government; by these extracts it appears that the Inhabitants of Detroit have always been subject to martial law since the year 1785.
As this is a subject which requires particular and immediate attention, I request that as soon as you have given it the necessary consideration, you will cause such orders to be issued as the circumstances of the case may require.
I have the honor to be, with great respect, Sir, your most Obt Hb St
James McHenry
